Title: To James Madison from Pierpont Edwards, 27 October 1801
From: Edwards, Pierpont
To: Madison, James


Sir,New Haven Oct 27th. 1801.
This will be put into your hands by Mr. Eli Whitney of this City a gentleman very highly respected by all who know him, and considered here as a very able Mathematition, & the first Mechanical genius in New England.
He has business to transact with Government. I take the liberty to recommend him to your patronage. I am with great respect & esteem Your Most Obdt Servt
(signed)   Pierpont Edwards.
 

   Tr (CtY: Eli Whitney Papers). Marked “(copy).”


   In June 1798 the federal government had engaged Whitney to manufacture ten thousand stands of muskets using the new principle of uniform interchangeable parts. Only a thousand of them had been delivered in 1800, when responsibility for procurement moved from the Treasury Department to the War Department. A circular of 15 June 1801, designed to prod all musket contractors, established 31 Aug. as the provisional deadline for meeting earlier agreements and held out 30 Nov. as the final date for receiving arms. Whitney’s visit to Washington may have related to his need for a contract extension while he perfected his system of manufacturing. The effort met with success, as Jefferson noted in the cabinet meeting of 10 Nov.: “Eli Whitney’s arms to be preferred” (cabinet notes, 10 Nov. 1801 [DLC: Jefferson Papers]; Claude E. Fuller, The Whitney Firearms [Huntington, W.Va., 1946], pp. 30, 47–48, 55, 67–68; JM to James Monroe, 13 Nov. 1801; Jefferson to Monroe, 14 Nov. 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:101–2).


   Pierpont Edwards was Aaron Burr’s uncle and Eli Whitney’s father-in-law and had served with JM in the Continental Congress, 1787–88 (James McLachlan, Princetonians, 1748–1768: A Biographical Dictionary [Princeton, N.J., 1976], pp. 637–42).

